Title: Intended Vindication and Offer from Congress to Parliament, [before 21 July 1775]
From: Franklin, Benjamin
To: 


This document has often been reprinted but, for good reason, never explained. When it appeared in the Public Advertiser in 1777, it was introduced with what purported to be an account of its origin: “The following Paper was drawn up in a Committee of Congress, June 25, 1775, but does not appear in their Minutes, a severe Act of Parliament which arrived about that Time having determined them not to give the Sum proposed in it. It is supposed to have been written by Dr. Franklin.” Although much of this note is fanciful, it has kernels of truth. Franklin did draw up the paper and read it to a committee, but it was probably not a report from that committee. It came before Congress and was not acted upon, but for a quite different reason from the one the printer assigned.
The evidence for these conclusions, although reported in the 1780’s, is persuasive. Silas Deane referred to the episode twice, once in a letter to Franklin in 1782 and again, with more circumstantial detail, in a pamphlet published in 1784. Both letter and pamphlet were attempts to exonerate himself from charges against him, and may be considered suspect for that reason. But what he had to say about this document was irrelevant to the later charges; he therefore had no motive for twisting the facts, and the gist of his testimony appears to be reliable.
It does, however, contradict itself in some details. In 1782 he spoke of the paper as a report, drawn up by Franklin in a committee on which he and Deane served, and submitted to Congress a few days after passage of the Olive Branch Petition. The offers it contained were debated and had warm support, particularly from Richard Henry Lee and Roger Sherman, but did not come to a vote; they were put aside because of “the multiplicity, and confusion, of the important business at that time on hand.” In Deane’s pamphlet the story changes. The paper was not drawn up in a committee or submitted by it. Franklin, Deane, and Richard Henry Lee were serving on one with a quite different assignment, which must have been to recommend policy on trade. During a pause while the recommendations were being transcribed, Franklin read this paper to the members. Lee approved, and asked to have the offers in it brought before Congress as an individual motion. When Franklin declined to act, Lee moved them the next day. “The proposals appeared no way disagreeable to the house,” but were objected to as premature, and inconsistent with the request in the Olive Branch Petition that the colonies be restored to the status quo of 1763. If after that request Congress approved the present offers and made them official, Whitehall might raise its demands. Lee thereupon withdrew his motion, and no entry was made of it in the journals. This second version of the story, though written even longer after the event, is much the more plausible. The first presupposes a committee and a report of which no record exists, and ends with the offers’ being in effect overlooked. The second explains why the records are silent about the proposal and why it was withdrawn.
The offers are, in contrast to the generalities of the Petition, concrete and to the point. They consist of two alternatives. If Britain will accord the colonies the commercial status that Scotland acquired in the Act of Union, and allow them to trade freely with the rest of the world, they will pledge an annual revenue of £100,000 for the next century. If this proposal is declined, they will bind themselves in a covenant to recognize for the same period the right of Parliament to regulate their trade in the common interest. Remarkable offers at the best of times, and that July the times were not at their best. News of Bunker Hill had reached the delegates on June 22; soon afterward they learned that the New England Restraining Act had been extended to other colonies, and branded these statutes as unconstitutional. The fact that they then seriously considered such dramatic terms of conciliation says much about their open-mindedness.
The bulk of Franklin’s paper is a vindication of the colonies against charges of ingratitude, and the arguments used had long been part of his stock in trade. The offers, which appear almost as interpolations near the end, are also outgrowths of his earlier thinking. The first one, of a fixed revenue, goes back to the “Hints” that began his negotiations in London the previous December: he there made and then withdrew the suggestion that Britain give up her trade restrictions on the colonies in exchange for such a revenue, although the amount and duration were not stipulated. The germ of the alternative offer, a century-long covenant to accept the Navigation Acts, is in another provision of the “Hints,” that those acts be embodied in colonial legislation; the covenant is simply such legislation in more lasting form. Nothing about the document is surprising except that Congress gave it a sympathetic hearing at that time.
Why was it first printed in London two years later? Because Franklin, we strongly suspect, added a few footnotes and the fictitious explanation of why the proposals were not adopted and then, either just before leaving America or just after arriving in France, sent the paper to his old friend Richard Price. By the beginning of 1777, if not before, it was in Price’s hands. He thought it so important that he inserted a quotation from and brief description of it, along with the same explanation of its fate that the printer used later, in a work of his own that was then in press. He may well have gone on to send the entire document to the Public Advertiser in July, which was a timely moment for propaganda. A small United States squadron had been raiding with impunity in the Irish Sea; the damage to British commerce had been great and the public outcry greater. It would have been natural for Price, a stalwart champion of the Americans, to try to demonstrate how reasonable, even generous, their attitude had been two years before, and thereby underline how costly British intransigence had proved to be.
 
[Before July 21, 1775]
Forasmuch as the Enemies of America in the Parliament of Great Britain, to render us odious to the Nation, and give an ill Impression of us in the Minds of other European Powers, have represented us as unjust and ungrateful in the highest Degree; asserting on every Occasion, that the Colonies were settled at the Expence of Britain; that they were at the Expence of the same protected in their Infancy; that they now ungratefully and unjustly refuse to contribute to their own Protection, and the common Defence of the Nation; that they aim at Independence; that they intend an Abolition of the Navigation Acts; and that they are fraudulent in their commercial Dealings, and purpose to cheat their Creditors in Britain, by avoiding the Payment of their just Debts:
As by frequent Repitition these groundless Assertions and malicious Calumnies may, if not contradicted and refuted, obtain farther Credit, and be injurious throughout Europe to the Reputation and Interest of the Confederate Colonies, it seems proper and necessary to examine them in our own just Vindication.
With regard to the first, that the Colonies were settled at the Expence of Britain, it is a known Fact, that none of the Twelve United Colonies were settled, or even discovered, at the Expence of England. Henry the VIIth indeed granted a Commission to Sebastian Cabot, a Venetian, and his Sons, to sail into the Western Seas for the Discovery of new Countries; but it was to be suis eorum propriis sumptibus et expensis, at their own Costs and Charges. They discovered, but soon slighted and neglected, these Northern Territories, which were after more than a hundred Years Dereliction purchased of the Natives, and settled at the Charge and by the Labour of private Men and Bodies of Men, our Ancestors, who came over hither for that Purpose. But our Adversaries have never been able to produce any Record, that ever the Parliament or Government of England was at the smallest Expence on these Accounts; on the contrary, there exists on the Journals of Parliament a solemn Declaration in 1642, only 22 Years after the first Settlement of the Massachusetts, when if such Expence had ever been incurred, some of the Members must have known and remembered it, “That these Colonies had been planted and established without any Expence to the State.” New-York is the only Colony in the founding of which England can pretend to have been at any Expence; and that was only the Charge of a small Armament to take it from the Dutch, who planted it. But to retain this Colony at the Peace, another at that Time full as valuable, planted by private Countrymen of ours, was given up by the Crown to the Dutch in Exchange, viz. Surinam, now a wealthy Sugar Colony in Guiana, and which but for that Cession might still have remained in our Possession. Of late, indeed, Britain has been at some Expence in planting two Colonies, Georgia and Nova Scotia, but those are not in our Confederacy; and the Expence she has been at in their Name has chiefly been in Grants of Sums unnecessarily large, by Way of Salaries to Officers sent from England, and in Jobbs to Friends, whereby Dependants might be provided for; those excessive Grants not being requisite to the Welfare and good Government of the Colonies; which good Government (as Experience in many Instances of other Colonies has taught us) may be much more frugally, and full as effectually, provided for and supported.
With Regard to the second Assertion, That these Colonies were protected in their Infant State by England, it is a notorious Fact, that in none of the many Wars with the Indian Natives, sustained by our Infant Settlements for a Century after our first Arrival, were ever any Troops or Forces of any Kind sent from England to assist us; nor were any Forts built at her Expence to secure our Sea-ports from foreign Invaders; nor any Ships of War sent to protect our Trade till many Years after our first Settlement, when our Commerce became an Object of Revenue, or of Advantage to British Merchants; and then it was thought necessary to have a Frigate in some of our Ports, during Peace, to give Weight to the Authority of Custom-house Officers, who were to restrain that Commerce for the Benefit of England. Our own Arms with our Poverty, and the Care of a kind Providence, were all this Time our only Protection; while we were neglected by the English Government, which either thought us not worth its Care, or having no Good-will to some of us on Account of our different Sentiments in Religion and Politics, was indifferent what became of us. On the other Hand, the Colonies have not been wanting to do what they could in every War for annoying the Enemies of Britain. They formerly assisted her in the Conquest of Nova Scotia. In the War before last they took Louisbourg, and put it into her Hands. She made her Peace with that strong Fortress, by restoring it to France, greatly to their Detriment. In the last War it is true Britain sent a Fleet and Army, who acted with an equal Army of our’s in the Reduction of Canada, and perhaps thereby did more for us than we in the preceding Wars had done for her. Let it be remembered, however, that she rejected the Plan we formed in the Congress at Albany, in 1754, for our own Defence, by an Union of the Colonies; an Union she was jealous of, and therefore chose to send her own Forces; otherwise her Aid, to protect us, was not wanted. And from our first Settlement to that Time, her Military Operations in our Favour were small, compared with the Advantages she drew from her exclusive Commerce with us. We are however willing to give full Weight to this Obligation; and as we are daily growing stronger, and our Assistance to her becomes of more Importance, we should with Pleasure embrace the first Opportunity of shewing our Gratitude by returning the Favour in kind. But when Britain values herself as affording us Protection, we desire it may be considered that we have followed her in all her Wars, and joined with her at our own Expence against all she thought fit to quarrel with. This she has required of us; and would never permit us to keep Peace with any Power she declared her Enemy; though by separate Treaties we might well have done it. Under such Circumstances, when at her Instance we made Nations our Enemies, whom we might otherwise have retained our Friends, we submit it to the common Sense of Mankind, whether her Protection of us in these Wars was not our just Due, and to be claimed of Right, instead of being received as a Favour? And whether, when all the Parts of an Empire exert themselves to the utmost in their common Defence, and in annoying the common Enemy, it is not as well the Parts that protect the Whole, as the Whole that protects the Parts. The Protection then has been proportionably mutual—And whenever the Time shall come, that our Abilities may as far exceed hers, as hers have exceeded ours, we hope we shall be reasonable enough to rest satisfied with her proportionable Exertions, and not think we do too much for a Part of the Empire, when that Part does as much as it can for the Whole.
The Charge against us, that we refuse to contribute to our own Protection, appears from the above to be groundless; but we farther declare it to be absolutely false; for it is well known that we ever held it as our Duty to grant Aids to the Crown upon Requisition, towards carrying on its Wars; which Duty we have chearfully complied with to the utmost of our Abilities, insomuch that frequent and grateful Acknowledgments thereof by King and Parliament appear on their Records. But as Britain has enjoyed a most gainful Monopoly of our Commerce, the same with our maintaining the Dignity of the King’s Representative in each Colony, and all our own separate Establishments of Government, Civil and Military, has ever hitherto been deemed an Equivalent for such Aids as might otherwise be expected from us in Time of Peace. And we hereby declare, that on a Reconciliation with Britain, we shall not only continue to grant Aids in Time of War as aforesaid, but, whenever she shall think fit to abolish her Monopoly, and give us the same Privileges of Trade as Scotland received at the Union, and allow us a free Commerce with all the rest of the World, we shall willingly agree (and we doubt not it will be ratified by our Constituents) to give and pay into the Sinking Fund £100,000. Sterling per Annum for the Term of One Hundred Years; which duly, faithfully, and inviolably applied to that Purpose, is demonstrably more than sufficient to extinguish all her present National Debt, since it will in that Time amount, at legal British Interest, to more than £230,000,000.
But if Britain does not think fit to accept this Proposition, we, in order to remove her groundless Jealousies, that we aim at Independence and an Abolition of the Navigation Act, (which hath in Truth never been our Intention) and to avoid all future Disputes about the Right of making that and other Acts for regulating our Commerce, do hereby declare ourselves ready and willing to enter into a Covenant with Britain, that she shall fully possess, enjoy, and exercise that Right for an Hundred Years to come, the same being boná fide used for the common Benefit; and in case of such Agreement, that every Assembly be advised by us to confirm it solemnly by Laws of their own, which once made cannot be repealed without the Assent of the Crown.
The last Charge, that we are dishonest Traders, and aim at defrauding our Creditors in Britain, is sufficiently and authentically refuted by the solemn Declarations of the British Merchants to Parliament, (both at the Time of the Stamp Act, and in the last Session) who bore ample Testimony to the general good Faith and fair Dealing of the Americans, and declared their Confidence in our Integrity; for which we refer to their Petitions on the Journals of the House of Commons. And we presume we may safely call on the Body of the British Tradesmen, who have had Experience of both, to say, whether they have not received much more punctual Payment from us than they generally have from the Members of their own two Houses of Parliament.
On the whole of the above it appears, that the Charge of Ingratitude towards the Mother Country, brought with so much Confidence against the Colonies, is totally without Foundation; and that there is much more Reason for retorting that Charge on Britain, who not only never contributes any Aid, nor affords by an exclusive Commerce any Advantages to Saxony, her Mother Country; but no longer since than in the last War without the least Provocation, subsidized the King of Prussia while he ravaged that Mother Country, and carried Fire and Sword into its Capital, the fine City of Dresden. An Example we hope no Provocation will induce us to imitate.
